DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,6,8-13,15,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Silvennoinen et al (USPGP 2016/0031675).
Regarding Claims 1,11 Silvennionen discloses a passenger detection system for controlling a movable door associated with a passenger compartment 350, comprising:
a door (not numbered) moveable between an open position and a closed position and configured to provide access to, or egress from, the passenger compartment (para. 0056);
at least one sensor 330 monitoring an area in proximity to the door; and
a controller 310 in operative communication with the at least one sensor 330 and the door, the controller 310 determining a level of urgency (speed) of an approaching passenger 360 based on the information from the at least one sensor, and if the level of urgency exceeds a first predetermined threshold, modifying a closing of the elevator door based on the level of urgency (para. 0056).

Regarding Claims 3,13 Silvennoinen discloses modifying a closing timing includes delaying a closing movement of the door (“time may be extended” para. 0056).
Regarding Claims 5,15 Silvennoinen discloses the area the at least one sensor is monitoring is an exterior of the passenger compartment (“at each floor” para. 0066).
Regarding Claims 6,16 Silvennoinen discloses the area the at least one sensor is monitoring is an interior of the passenger compartment (“inside elevator cars” para. 0066).
Regarding Claims 8,18 Silvennoinen discloses the level of urgency is based on at least one of the speed of the approaching passenger (speed of the passenger, para. 0056,0066), distance of the approaching passenger from the elevator and button press frequency and duration, and the gait or pace of the approaching passenger.
Regarding Claims 9,19 Silvennoinen discloses the passenger compartment is an elevator car and the door is an elevator door (paras. 0056, 0066).
Regarding Claims 10,20 Silvennoinen discloses the at least one sensor 330 is fixed to one of the elevator door, the leading edge of the elevator door, and a fixed structure in a landing area located proximate the elevator door (Fig. 3).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen in view of Lin et al (USPGP 2009/0057068).
Regarding Claims 4,14 Silvennoinen (applied here in a similar manner as claim 1 above) discloses all features claimed, including a three dimensional motion sensor 330, but does not explicitly teach the at least one sensor is at least one of an infrared sensor, a radar sensor, a video sensor, a time of flight sensor, depth sensor, and a LIDAR sensor.
	Lin discloses a video aided system for elevator control that teaches a sensor comprising a video sensor 12 for determining objects and parameters in the vicinity of the elevator (Figs. 1a, 1b, 3). 
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Silvennoinen with those of Lin, as the motion sensors are functionally equivalent. 



Allowable Subject Matter
Claims 7,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837